 

Exhibit 10.17



 

Master Lease Number: 81344

Picture 5 [sgma-20140430ex1017e898bg1.jpg]

Master Lease Agreement

 

This Master Lease Agreement #81344 dated  March           6           , 2014
(the “Master Lease”) is entered into between CIT Finance LLC (“we”, “us” or
“Lessor”) and SigmaTron International, Inc., ( “you” “your” and “lessee”) and
contains the terms of your agreement with us. 

 

1. PRODUCTS LEASED:  We agree to lease to you and you agree to lease from us the
equipment ("Equipment"), software license rights, ("Software"), and/or Services
("Services", and collectively "Products") as identified in the schedules
("Schedule") executed from time to time in accordance with this Master
Lease.  Each affiliate identified on Exhibit A hereto, as amended from time to
time, may place Schedules under this Master Lease and  you and each affiliate on
a Schedule shall be a co-lessee of the Products and jointly and severally liable
for all obligations arising under such Schedules entered into under this Master
Lease.  Each Schedule shall incorporate the terms and conditions of this Master
Lease, and shall include such other terms as we shall agree upon.  Each Schedule
is a separate and assignable lease, independent of all other Schedules.  In the
event of a conflict between this Master Lease and the provisions of a Schedule,
the provisions of the Schedule shall control. 

2.  TERM AND RENT:  This Master Lease shall commence on the date set forth above
and shall continue in effect so long as any Schedule remains in effect.  YOU
AGREE THAT EACH SCHEDULE UNDER THIS MASTER LEASE IS A NET MASTER LEASE, WHICH
MAY NOT BE TERMINATED OR CANCELLED; THAT YOU HAVE AN UNCONDITIONAL OBLIGATION TO
MAKE ALL PAYMENTS DUE UNDER THE SCHEDULE ACCORDING TO THE TERMS SET FORTH IN THE
SCHEDULE, AND THAT YOU CANNOT WITHHOLD, SET OFF, OR REDUCE SUCH PAYMENTS FOR ANY
REASON.  All payments due under any Schedule shall be paid in US dollars and
paid by SigmaTron International, Inc., from the United States.  You authorize us
to adjust the lease payment under each Schedule proportionally by not more than
20% of such payment if the actual total Cash Price (which is all amounts we have
paid in connection with the purchase, delivery and installation of the
Equipment, including any trade up and buyout amounts) differs from the estimated
Total Cash Price.

3.  PURCHASE CONTRACT:  If you have entered into any purchase agreement or
purchase order contract for Products ("Purchase Contract") with any supplier,
you assign to us your rights under such Purchase Contract, including any rights
granted by a manufacturer, Vendor, supplier or licensor (collectively,
"Supplier") with respect to software license renewal or maintenance rights, but
none of your obligations (other than the obligation to pay for the Products if
accepted by you).  If you have not entered into a Purchase Contract, you
authorize us to enter into a Purchase Contract on your behalf.  You will arrange
for the delivery of the Products to you.

4.  ASSIGNMENT.  YOU  MAY  NOT  ASSIGN,  SELL,  TRANSFER  OR  SUBLEASE  THE  EQUIPMENT
OR YOUR INTEREST IN THIS MASTER LEASE OR ANY SCHEDULE WITHOUT
OUR  PRIOR  WRITTEN  CONSENT,  WHICH  CONSENT  SHALL  NOT  BE  UNREASONABLY  WITHHELD
WITH US ACTING IN A COMMERCIALLY REASONABLE MANNER. We may, without notifying
you, sell, assign, or transfer this Master Lease or any Schedule and our rights
to the Products. You agree that the new owner will have the same rights and
benefits that we have now under this Master Lease and any Schedule but not our
obligations, which obligations we will remain responsible for. The rights of the
new owner will not be subject to any claims, defenses or set-off that you may
have against us or the Supplier.

5. NO WARRANTIES:  We are leasing the Products to you "AS-IS".  YOU ACKNOWLEDGE
THAT WE DO NOT MANUFACTURE THE PRODUCTS, WE DO NOT REPRESENT THE MANUFACTURER,
SUPPLIER, AND YOU HAVE SELECTED THE PRODUCTS AND SUPPLIER BASED UPON YOUR OWN
JUDGMENT.  WE MAKE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.  YOU
AGREE  THAT  REGARDLESS  OF  CAUSE,  WE  ARE  NOT  RESPONSIBLE  FOR AND YOU WILL
NOT MAKE ANY CLAIM AGAINST US FOR ANY DAMAGES,  WHETHER CONSEQUENTIAL, DIRECT,
SPECIAL, OR INDIRECT. YOU AGREE THAT NEITHER VENDOR NOR ANY SALESPERSON,
EMPLOYEE OR AGENT OF VENDOR IS OUR AGENT OR HAS ANY AUTHORITY TO SPEAK FOR US OR
TO BIND US IN ANY WAY. To the extent we have the right to do so, we transfer to
you for the term of each Schedule any warranties made by the manufacturer or
Vendor with respect to the Equipment leased pursuant to such Schedule.  You
agree that you will not assert against us any claim or defense that you have
against the Supplier.

6.  PRODUCTS LOCATION; USE AND REPAIR; RETURN.  Unless you are given a PUT
option under a Schedule, we are the owner of the Equipment.  You agree to keep
the Products free from liens and encumbrances.  For Products based in the United
States, you may move the Products within the continental United States provided
you give us written notification of the move within 30 days of the move, and you
agree that you will be liable for any increase in any personal property taxes as
a result of that relocation. For laptop computers, PDAs, and other mobile
devices, the location listed on the Schedule is its base location (“Base
Location”) but these mobile devices may be temporarily located at other
locations and you will notify us and be responsible for any tax increases should
the Base Location change.  At your own cost and expense, you will keep the
Products eligible for any manufacturer’s certification in compliance with all
applicable laws, and in good condition, except for ordinary wear and tear. You
will not make any alterations, additions or replacements to the Products without
our prior written consent which will not be unreasonably withheld or delayed.
All alterations, additions or replacements will become part of the Products and
our property at no cost or expense to us. We may inspect the Products during
normal business hours after advance notice to you.  Unless you purchase
the   Products at the end of a Schedule, you will immediately deliver the
Products to the party and location directed by us in our return authorization in
as good condition as when you received it, except for ordinary wear and
tear.  You will pay all outstanding lease payments, late charges, insurance
charges, and our estimated property taxes on the Products based upon the prior
year’s actual property tax, shipping and other expenses, and you will insure the
Products for its full replacement value during shipping.  Unless we request
return to us, you must retain physical possession of the Products through the
end of the initial or any renewal lease term of any Schedule.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account.  What that means
for you:  When you open an account, we will ask for (i) if you are a legal
entity, your name, address, and other information that will allow us to identify
you; (ii) if you are an individual, your name, address and date of birth.  We
may also ask to see your driver’s license or other identifying documents.

BY SIGNING BELOW, YOU CERTIFY THAT YOU HAVE RECEIVED AND REVIEWED THIS MASTER
LEASE AND THAT EACH OF THE PROVISIONS SET FORTH IN THIS MASTER LEASE IS CLEAR
AND LEGIBLE.    (i) you acknowledge that you have read and understand the terms
and conditions of this master lease and any schedule; (ii) You agree that any
schedule to this master lease is a net lease, which you cannot terminate or
cancel, and that you have an unconditional obligation to make all payments under
such schedule, and you cannot withhold, set off or reduce such payments for any
reason; (iii) You will use the products covered under a schedule only for
business purposes; and (iv) You agree that by providing a telephone number to a
cellular or other wireless device, you are expressly consenting to receive
communications from us, our affiliates and agents (for non-marketing purposes)
at that number, including but not limited to, prerecorded and artificial voice
messages, text messages, and calls from automated telephone dialing systems;
these calls may incur fees from your cellular provider; and this consent applies
to each such telephone number your provide to us now or in the future.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR:  CIT Finance LLC

 

 

 

 

 

 

LESSEE:  SigmaTron International, Inc.

                  10201 Centurion Parkway N. #100

 

 

 

 

 

 

Lessee Legal Name

                  Jacksonville, FL 32256

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2201 Landmeier Road

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

Elk Grove Village, Il 60007

 

 

 

 

 

 

 

City, State, Zip

 

 

 

 

 

 

 

 

X /s/ Magalie Gilbert 

 

 

 

 

 

 

X  /s/ Linda K. Frauendorfer 

Authorized Signature

 

 

 

 

 

 

Authorized Signature

  Magalie Gilbert 

 

 

 

 

 

 

X    Linda K. Frauendorfer

Printed Name

 

 

 

 

 

 

Printed Name

   Authorized Signatory                                  3/10/14

 

 

 

 

 

 

X  Chief Financial Officer                                  3/6/14

Print Title                                                      Date Signed

 

 

 

 

 

 

Print Title                                                          Date Signed

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

Federal Tax ID #

 

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit 10.17





8.  DATA SECURITY:  Some or all of the items of Equipment returned to us at any
time may contain sensitive information or data belonging to your organization,
or your customer/clients/patients, that is stored, recorded, or in any way
contained within or on the Equipment.  You specifically agree that before the
Equipment is shipped to or retrieved by us or our agents, or removed by a
supplier, you will, at your sole cost  and expense, permanently destroy, delete
and remove all such information and data that is stored, recorded or in any way
contained within or on the Equipment, to the extent that further recovery of any
of such data and information is not possible.   You have the sole responsibility
to so destroy, delete, and remove all data and information stored in or on the
Equipment.  We have absolutely no liability for any data or information that you
fail to so destroy, delete, and remove.  All hard drives and other data
retention components must function as originally installed after data removal.

9.  TAXES. You are responsible for all sales and use (unless you provide us with
an acceptable Sale/Use Tax exemption form), personal property or other taxes
relating to the use or ownership of the Products, now or hereafter imposed, or
assessed by any state, federal or local government or agency.  You agree to pay
when due, or reimburse us for all taxes, fines or penalties imposed upon the
Products and, if we elect, you agree to pay us estimated property taxes either
with each lease payment or at the end of the lease term as more fully set forth
herein.  We will file all sales, use and personal property tax returns (unless
we notify you otherwise in writing).    We do not have to contest any taxes,
fines or penalties; however, you may do so provided (a) you do so in your own
name

and at your expense, (b) the contest will not result in any sort of lien being
placed on the Products or otherwise jeopardize our rights in any of the
Products, (c) you pay us for any taxes we remitted to the taxing authorities
even though you may be contesting the taxes and indemnify and hold us harmless
for any expenses, including legal expenses, we incur as a result of such
contest.  If we file such personal property tax reports, you will pay property
taxes as invoiced by us.

10.  LOSS OR DAMAGE; INSURANCE.  You are responsible for installing and keeping
the Products in good working order. Except for ordinary wear and tear, you are
responsible for protecting the Products from damage, theft, destruction and loss
of any kind (“Loss”).  You agree to continue to pay the amounts due and to
become due hereunder without setoff or defense even if there is a Loss.  If the
Products are damaged or lost, you agree to immediately notify us.  Then, at our
option, you must either (a) repair the affected Products so that it is in good
condition and eligible for manufacturer certification or (b) pay us the amounts
specified in Section 14(b).  During the term of this  Master Lease or any
Schedule, you agree that you will (1) insure the Equipment against all loss or
damage naming  us as loss payee; (2) obtain liability and third party property
damage insurance naming us as
an  additional  insured;  and  (3)  deliver  satisfactory  evidence  of  such  coverage  with  carriers,  policy  forms
and amounts acceptable to us. All policies must provide that we be given thirty
(30) days written notice of any material change or cancellation. If you do not
provide evidence of acceptable insurance, we have the right, but no obligation,
to obtain insurance covering our interest in the Equipment for the lease term,
and renewals. Any insurance we obtain will not insure you against third party or
liability claims and may be canceled by us at any time. In the event we obtain
the above-described insurance, you will be required to pay us an additional
amount each month for the insurance premium and an administrative fee. You agree
that we, or one of our affiliates, may make a profit in connection with the
insurance we obtain. The cost may be more than the cost of obtaining your own
insurance. You agree to cooperate with us, our insurer and our agent in the
placement of coverage and with claims. The insurance we obtain (1) will  not
name you as an insured, additional insured, or loss payee; (2) will not provide
you with liability  insurance; (3) may not pay any claim that you make; (4) will
not pay any claim made against you;  and (5) may be cancelled by us at any
time.  If you later provide evidence that you have obtained acceptable
insurance, we will cancel the insurance we obtained.

11.  LATE CHARGES.   If any payment is not made within 10 days of its due date,
you agree to pay a late charge at the rate of seven percent (7%) of such late
payment, but in no event greater than the maximum rate allowable under
applicable law. 

12.  SECURITY INTEREST.  In the event any Schedule is deemed to be a lease
intended for security, you grant us a purchase money security interest in the
Products (including any replacements, substitutions, additions, attachments and
proceeds).  YOU AUTHORIZE US TO FILE FINANCING STATEMENTS TO PROTECT OUR
INTEREST IN THE PRODUCTS.    

13. DEFAULT.  Each of the following is a “Default” under this Master Lease and
any Schedule: (a) you fail to pay any Lease  Payment or any other payment
within  30  days of its due date and such Default continues for a period of 10
days after notice of Default has been given to you; (b) you do not perform any
of your  other obligations under this Master Lease or any Schedule or in any
other agreement with us or with any of our affiliates  and this failure
continues for  30  days after we have notified you of it; (c) you become
insolvent, you  dissolve, you assign your assets for the benefit of your
creditors, you sell, transfer or
otherwise  dispose  of  all  or  substantially  all  of  your  assets,  or  you  enter  (voluntarily  or  involuntarily)  any  bankruptcy
or reorganization proceeding; (d) without our prior written consent, which will
not be  unreasonably withheld or delayed, you merge or consolidate with any
other entity and you are  not the survivor of such merger or consolidation; or
(e) any guarantor of this Master Lease or any Schedule dies, does not  perform
its obligations under the guaranty, or becomes subject to one of the events
listed in clause  (c) of this Section 13.  

14. REMEDIES.  If a Default occurs, we may do one or more of the following: (a)
we may cancel or  terminate this Master Lease and/or any or all Schedules and
any or all other agreements that we have entered into with you; (b) we
may  require you to immediately pay us, as compensation for loss of our bargain
and not as a penalty, a  sum equal to (i) the present value of all unpaid Lease
Payments for the remainder of the term plus,  the present value of our
anticipated residual interest in the Products each discounted at the lesser of
(1) the rate implicit in the Schedule, or (2) 4% per year, plus past due
interest at the rate of 18% per annum, plus (ii) all other amounts due and
to  become due under this Master Lease and any Schedules; (c) we may require you
to deliver the Products to us as set forth in Section 6; (d) we or our agent may
peacefully repossess the Products without court order and you will not make any
claims against us for damages or trespass or any other reason; and (e) we may
exercise any other right or remedy available at law or in equity.  In the event
of a dispute arising out of this Master Lease or any Schedules, the prevailing
party shall be entitled to its reasonable collection costs and attorney fees and
costs incurred in enforcing or defending this Master Lease or any Schedules. If
we take possession  of the Products we may sell or otherwise dispose of it with
or without notice, at a public or private sale, and apply the net proceeds
(after we have deducted all costs related to the sale or disposition of the
Products) to the amounts that you owe us.  You will remain responsible for
any    amounts that are due after we have applied such net proceeds.  You agree
that if notice of sale is required by law to be given, 10 days notice shall
constitute reasonable notice. If we delay or fail to enforce any of our rights
under this Master Lease or any Schedules, we will still be entitled to enforce
those rights at a later time.

15.  FINANCE LEASE STATUS.  You agree that if Article 2A-Leases of the Uniform
Commercial Code applies to a Schedule, such Schedule will be considered a
“finance lease” as that term is defined in Article 2A. By signing each Schedule,
you agree that either (a) you have reviewed, approved, and  received a copy of
the purchase contract or (b) that we have informed you of the identity of the
 Supplier,  that you may have  rights  under the  purchase  contract, and that
you may contact the  supplier for a description of those rights.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW,  YOU  WAIVE ANY AND ALL  RIGHTS
AND  REMEDIES  CONFERRED  UPON A  LESSEE  BY  ARTICLE 2A. 

16.  PURCHASE; AUTOMATIC RENEWAL.  If  no  Default  has  occurred  and  is
 continuing under this Master Lease or any Schedule, you will purchase all (but
not less than all) of the Products covered by such Schedule at the PUT Price
shown on such Schedule, plus any applicable taxes and if the purchase occurs
after the rendition date for any personal property taxes on the Products you
agree to pay us the estimated property tax based upon the prior year’s actual
property tax.    Unless the Schedule includes a PUT, you must give us at least
90 days but not more than 180 days written notice before the end of the initial
term of a Schedule, or 30 days prior to the end of any renewal term, that you
will purchase the Products or that you will return all the Products to us. If
you do not give us such written notice or if, having given such notice, you do
not purchase or deliver the Products in accordance with the terms and conditions
of this Master Lease and the applicable Schedule, the applicable Schedule will
automatically renew for an initial 3 month renewal term and thereafter renew for
successive one month terms unless and until you give us the 30 day notice and
either purchase or deliver the Products to us. Each month during a renewal term
the Lease Payment will remain the same. If your payment frequency is monthly
your payments during renewal remain the same.  If your payment frequency is
other than monthly, then your renewal payment shall be the monthly equivalent of
your periodic payment amount.  We may cancel an automatic renewal term by
sending you written notice 10 days prior to such renewal term. If the Fair
Market Value Purchase Option has been selected under any Schedule, we will use
our reasonable judgment to determine the Product's fair market value as
configured, in place and installed.  You agree that the Fair Market Value is the
amount that may reasonably be expected for the installed Products in an exchange
between a willing buyer and a willing seller, including costs to make the
Products fully operational. If you do not agree with our determination of the
Product's in use and in place fair market value, the fair market value (in use
and in place) will be determined at your expense by an independent appraiser
mutually acceptable to you and us.    Upon payment of the PUT Price, we shall
transfer our interest in the Products to you "AS-IS, WHERE IS” without any
representation or warranty whatsoever except that we warrant that our right
title and interest in the Equipment is conveyed free and clear of all claims,
liens and encumbrances arising by reason of any act or omission of Lessor other
than the leasehold interest, or right, title or interest created in favor of you
and / or a co-lessee identified on a Schedule and the applicable Schedule will
terminate. 

17. INDEMNIFICATION. You are responsible for and agree to indemnify and hold us
harmless from any (a) losses, damages, penalties claims, suits
 and  actions  (collectively  “Claims”),  whether  based  on  a  theory  of  strict  liability  or  otherwise
 caused by or related to the manufacture, installation, ownership, use, lease,
possession or delivery of the Products or any defects in the Products and (b)
all reasonable costs and attorneys' fees incurred by us relating to any
Claim.  You agree to reimburse us for and if we request, to defend us against,
any Claims, except Claims caused by our willful misconduct. You agree that your
obligations under this Section 17 and Section 9 shall survive the termination of
this Master Lease for Claims arising during the term of this Master Lease or any
Schedule.

18. SOFTWARE: The Products provided hereunder may include certain Software
imbedded, or loaded on the Equipment, that you agree to use consistent with the
underlying software license granted to you under your Purchase Contract. You
acknowledge that such Software enhances the value of the
Products.  Where  required  by  the  Software  owner,  you  agree  to  execute  a
separate license agreement with the owner for the use of the Software (“License
Agreement”).  We do not have any obligations under the License Agreement
however, you have granted us certain rights under this Master Lease or any
Schedule pertaining to the Equipment on which the software is loaded and agree
to not remove any software without our written consent. Except as expressly
modified by this Section 17, all the terms and conditions of this Master Lease
shall apply to the Software including, without limitation, Section 5.

19.  ELECTRONIC TRANSMISSION; COUNTERPARTS:  A fax or electronically
transmitted signed version of this Master Lease or a Schedule, when received by
us, shall be binding on you for all purposes as if originally signed. Any
Schedule or this Master Lease is not binding on us until we sign it. We may
accept this Master Lease or any Schedule hereunder by signing, either manually
or electronically. This Master Lease or a Schedule may be signed in counterparts
each of which will be considered an original such all counterparts will be
considered and constitute one and the same agreement or Schedule. If you
transmit this Master Lease or Schedule by fax or electronically, you agree that
the only version of the Master Lease or Schedule that is the original for all
purposes is the version containing your faxed or scanned signature and
our signature.  The Master Lease and any related Schedule(s) may be retained
electronically and you agree that any such electronic version shall be fully
enforceable without the need to produce an original; however, we may request
original signature documents.

20. CREDIT INFORMATION/FINANCIAL STATEMENTS: YOU AUTHORIZE US OR ANY OF OUR
AFFILIATE TO OBTAIN CREDIT BUREAU REPORTS, AND MAKE OTHER CREDIT INQUIRIES THAT
WE DETERMINE ARE NECESSARY.  You agree to provide us copies of your balance
sheet, income statement and other financial reports as we may reasonably
request.

21. MISCELLANEOUS.  a) Choice of Law. This Master Lease and all Schedules shall
be governed by the laws of the State of Utah (without regard to the conflict of
laws principles of such state). (b) Jury Trial. YOU EXPRESSLY WAIVE TRIAL BY
JURY AS TO ALL ISSUES ARISING OUT OF OR RELATED TO THIS MASTER LEASE OR ANY
SCHEDULE. (c) Entire Agreement. The Master Lease and all Schedules constitute
the entire agreement between you and us and supersede all prior agreements. (d)
Enforceability. If any provision of this Master Lease or a Schedule is
unenforceable, illegal or invalid, the remaining provisions shall continue to be
effective. (e) Amendment. This Master Lease or any Schedule may not be modified
or amended except by a writing signed by you and us, either manually or
electronically. You agree however, that we are authorized, without notice to
you, to supply missing information or correct obvious errors in any Schedule and
this Master Lease, such as serial numbers, or correct typographical, immaterial,
or obvious errors in this Master Lease provided that such change does not
materially alter your obligations under this Master Lease.    (f) Notice. All
notices shall be in writing and shall be delivered to the appropriate party
personally, by private courier, by facsimile transmission, or by mail, postage
prepaid, at its address shown herein or to such other address as directed in
writing by such party.        (g) Usury.  it is the express intent of both of us
not to violate any applicable usury laws or to exceed the  maximum amount of
interest permitted to be charged or collected by applicable law, and any  excess
payment will be applied to the lease payments in inverse order of maturity,
and  any thereafter remaining excess will be refunded to you. (h) Prepayment.
Prepayment or early termination is not permitted except at such time and on such
terms and conditions as Lessor may agree in writing. (i) NSF.  We may also
charge you $25.00 for each returned check or if an ACH debit is not honored by
your bank. (j) Restrictive Endorsements.  You agree that any restrictive
endorsement (such as “payment in full”, “final payment” or otherwise) on any
check  submitted in payment for this Master Lease or any Schedule hereunder
shall have no force and effect  and that we may cash the check and apply the
proceeds without prejudice to our rights under this Master Lease or any
Schedules hereunder.  (k) Purchase Orders.  You agree that any purchase orders
issued by you in conjunction with this Master Lease or any Schedule hereunder
are issued solely for your administrative purposes and no terms or conditions
contained in the purchase order will change or modify the terms and conditions
of this Master Lease and related Schedules.



 

--------------------------------------------------------------------------------

 

 

Exhibit 10.17





 

Exhibit A

 

List of Authorized Affiliates

 

 

 

 

Standard Components de México, S.A. de C.V.   
Carretera Presa la Amistad Km 6.5

Parque Industrial CP 26220

Cd. Acuña, Coahuila.

 

 

 

Ablemex, S.A. de C.V.

Hacienda del Colorado # 21603 T-1

Parque Industrial Presidentes

Tijuana, B. C.  

C.P. 22215

 

 

Digital Appliance Controls de Mexico., S.A. de C.V.

MIGUEL DE CERVANTES NO. 151

COMPLEJO INDUSTRIAL CHIHUAHUA

CHIHUAHUA, CHIH. MEXICO

C.P. 31109

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LESSOR:  CIT Finance LLC

 

 

 

 

 

 

LESSEE:  SigmaTron International, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X /s/ Magalie Gilbert 

 

 

 

 

 

 

X  /s/ Linda K. Frauendorfer 

Authorized Signature

 

 

 

 

 

 

Authorized Signature

  Magalie Gilbert 

 

 

 

 

 

 

X    Linda K. Frauendorfer

Printed Name

 

 

 

 

 

 

Printed Name

 Authorized Signatory                                 3/10/14

 

 

 

 

 

 

X  Chief Financial Officer                                  3/6/14

Print Title                                                      Date Signed

 

 

 

 

 

 

Print Title                                                          Date Signed

 

 



 

--------------------------------------------------------------------------------